Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of remarks claims filed on 06/30/2022, terminal disclaimer and further search, Claims 1-20 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein to communicate a first message to a device over a control channel of a cellular network based at least in part on (A) an inability to establish a traffic channel between the device and the cellular network, or (B) one or more attributes of an established traffic channel between the device and the cellular network; translating, by the computing system, the first message into a format communicable to the device over the control channel.
	Prior art discloses a system, method and/or computer program product monitors delivery of text messages related to network traffic between a user's electronic system and a server. A capture server captures a network traffic message from a user's electronic system to a solution server and the applications are analyzed and the analysis results reported. The applications may be "continuously" analyzed so that any changes in assessments can be reported. If an application for which an analysis is sought is not in the data store, information about a different, but related application may be provided.
However, the prior art  fails to teach the claimed limitation wherein to communicate a first message to a device over a control channel of a cellular network based at least in part on (A) an inability to establish a traffic channel between the device and the cellular network, or (B) one or more attributes of an established traffic channel between the device and the cellular network; translating, by the computing system, the first message into a format communicable to the device over the control channel. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 9  and 14 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar   can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647